IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20733
                         Summary Calendar



ANTHONY ATKINS,

                                    Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; HASSEL R. TERRY,
Warden; STELLA L. WILKERSON; CHERRYL J. PAULK,

                                    Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-94-3604
                        - - - - - - - - - -
                           April 25, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Anthony Atkins, Texas state prisoner # 560931, requests

permission to proceed in forma pauperis (IFP) in the appeal of

the denial of his 42 U.S.C. § 1983 lawsuit.   On January 9, 1997,

Chief Judge Politz ordered Atkins to file an affidavit for leave

to proceed IFP on appeal pursuant to the Prison Litigation Reform

Act of 1995 (PLRA).   The order held Atkins’ appeal in abeyance

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20733
                               - 2 -

for 30 days pending payment of the $105 filing fee or submittal

of the required documents pursuant to the PLRA.    Atkins timely

responded; however, the documentation submitted by Atkins does

not comply with the requirements imposed by the PLRA because he

did not submit information regarding his prison trust account for

the required six-month period.   See § 1915(a), (b).   Accordingly,

Atkins’s motion for leave to proceed IFP on appeal is DENIED, and

his appeal is dismissed for want of prosecution.    See 5th Cir.

R. 42.3.   Should Atkins wish to reinstate his appeal, he is

instructed to pay the $105 filing fee to the clerk of the

district court within 30 days from the date of this order.

     MOTION DENIED.   APPEAL DISMISSED.